Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 1 of 12 - Page ID#: 16143




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON


UNITED STATES OF AMERICA,                         CRIMINAL ACTION NO. 5:17-118-KKC
      Plaintiff,

v.                                                       OPINION AND ORDER

ROBERT EARL WALLACE,
      Defendant,

JULIET BRAVO LLC and JEFFREY
MARCONET,

      Petitioners.


                                         *** *** ***

       This matter is before the Court on Petitioners Juliet Bravo LLC and Jeffrey

Marconet’s joint motion for summary judgment regarding their petition for a hearing to

adjudicate the validity of their alleged legal interest in a forfeited airplane. (DE 752.) For

the following reasons, the Court denies the motion for summary judgment.

I.     Background

A.     Related Criminal Case

       On February 21, 2020, Defendant Robert Earl Wallace pleaded guilty to Count I of

the Superseding Indictment for conspiracy to distribute cocaine under 21 U.S.C. § 846. (DE

462; DE 463.)      According to the Superseding Indictment, the conspiracy existed from

approximately March 2014 to April 2017. (DE 78 at 1.) The Superseding Indictment also

included forfeiture allegations claiming that Defendant used a Hawker 700A airplane,

Registration #N18CC, in committing the conspiracy and that the airplane constituted

proceeds obtained from the conspiracy. (Id. at 4.) The Government asserted that the airplane



                                              1
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 2 of 12 - Page ID#: 16144




was accordingly forfeited to the United States pursuant to 21 U.S.C. § 853 and 18 U.S.C. §

982. (Id.) In pleading guilty, Defendant admitted to piloting flights for his co-conspirators

between July 5, 2016, and March 15, 2017, to move drugs and drug proceeds. (DE 462 ¶ 3.)

As part of the plea agreement, Defendant agreed that the United States could prove the

required nexus for the forfeiture of the airplane and agreed to forfeit the airplane. (Id. ¶ 9.)

On September 15, 2020, the Court entered a preliminary judgment of forfeiture and ordered

the airplane forfeited to the United States pursuant to 21 U.S.C. § 853. (DE 654 at 1.)

B.     Airplane Ownership

       On November 6, 2014, Petitioner Juliet Bravo LLC (“Juliet”), a Delaware Limited

Liability Company (“LLC”), purchased the subject airplane for $496,775.48. (DE 752-6 at 1,

3.) Juliet was created to purchase the airplane and subsequently lease it to clients. (Id. at

3.) Defendant, Petitioner Jeffrey Marconet, and James Irish act as Juliet’s three members,

and each owns one-third of Juliet. (Id. at 2.) Robert Etchell is Juliet’s manager. (Id. at 53,

55.)

       Defendant, Marconet, and Irish all contributed money to Juliet to fund the purchase

of the airplane, but Marconet primarily arranged the financing.         (Id. at 3.)   Marconet

personally borrowed $375,000 from a family trust to finance the purchase, and in turn, Juliet

borrowed $410,000 from Marconet to purchase the airplane. (DE 752-6 at 3-4, 52-55.) Juliet

and Marconet then executed a security agreement under which Marconet obtained a security

interest in the airplane as collateral to secure payment from Juliet for the funding it borrowed

from Marconet to finance the purchase. (Id. at 3, 52-53.)

       On November 4, 2017, authorities seized the airplane in Florida in connection with

Defendant’s crime. (DE 752-3 at 7.)




                                               2
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 3 of 12 - Page ID#: 16145




C.      Procedural History of Ancillary Proceeding

        On October 9, 2020, Juliet and Marconet filed a petition to adjudicate the validity of

their third-party legal interests in the airplane. (DE 674.) In the petition, Juliet asserts an

interest as the airplane’s registered owner. (Id. ¶ 2.) Marconet asserts an interest as a

“lienholder” because he loaned money to Juliet to finance the purchase of the airplane, and

the airplane acts as the collateral to that loan. (Id. ¶ 3.) Petitioners claim they are “innocent

owners” under 18 U.S.C. § 983(d). (Id. ¶ 16.) They further allege that they had no notice

that the airplane was used for “illicit purposes,” were not “willfully negligent” in operating

the airplane, and did not have “any intent to commit any criminal offense.” (Id. ¶ 9 (quotation

marks omitted).) Irish and Etchell have not claimed any interest in the airplane.

        The Government filed a response opposing Petitioners’ claims and requesting a 120-

day period of discovery pursuant to Federal Rule of Criminal Procedure 32.2(c)(1)(B), which

this Court granted. (DE 684; DE 685.) In its response, the Government indicated that it had

reached an initial agreement with Petitioners. (DE 684.) The negotiations between the

Government and Petitioners apparently broke down (DE 743 at 2-3; DE 744), and Petitioners

have now moved for summary judgment pursuant to Federal Rule of Civil Procedure 56 (DE

752).

        In their summary judgment motion, Petitioners argue that they had a valid legal

interest in the airplane under 21 U.S.C. § 853(n)(6)(A) that arose prior to Defendant’s offense,

and therefore, they are entitled summary judgment. (DE 752-1 at 8-9.) Petitioners also ask

the Court for leave to file a motion for attorney’s fees under the Equal Access to Justice Act

(“EAJA”) if they prevail. (DE 752-1 at 22-23.)

        The Government opposes the motion for summary judgment. (DE 753.) It contends

that to determine if Petitioners have an interest in the airplane superior to that of Defendant,

the Court must consider if Petitioners “had knowledge of, or were willfully blind to, the use


                                               3
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 4 of 12 - Page ID#: 16146




of [the airplane] to facilitate trafficking of narcotics and proceeds of the sale of said narcotics.”

(DE 753 at 2.) The Government maintains that evidence suggests that Petitioners had notice

of the illegal activity that occurred on the airplane, and therefore, the Court should deny

Petitioners’ summary judgment motion and order a hearing. (Id. at 1-4.) The Government

also opposes Petitioners’ request for leave to file a motion for attorney’s fees under the EAJA.

(Id. at 4-5.)

II.     Discussion

A.      Forfeiture Procedure

        A person convicted of conspiracy to distribute cocaine “shall forfeit to the United

States . . . any property constituting, or derived from, any proceeds the person obtained,

directly or indirectly, as the result of such violation [and] any of the person’s property used .

. . to commit, or to facilitate the commission of, such violation[.]” 21 U.S.C. § 853(a). A third-

party may assert a legal interest in property forfeited to the United States by petitioning for

a hearing to adjudicate the validity of that alleged interest in the property. § 853(n)(2).

Before the Court holds a hearing on the petition, the third-party and the Government may

conduct discovery. See Fed. R. Crim. P. 32.2(c)(1)(B). After discovery closes, “a party may

move for summary judgment under Federal Rule of Civil Procedure 56.” Id. The summary

judgment standard under the Federal Rules applies. United States v. Coffman, Criminal

Action No. 5:09-CR-181-KKC, 2012 WL 5611510, at *1 (E.D. Ky. Nov. 15, 2012). Under Rule

56, the Court must grant summary judgment if “the movant shows that there is no genuine

dispute as to any material fact[,] and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

        The court must amend the forfeiture order to recognize a third party’s legal interest

if




                                                 4
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 5 of 12 - Page ID#: 16147




       the petitioner has established by a preponderance of the evidence that the
       petitioner has a legal right, title, or interest in the property, and . . . the right,
       title, or interest was vested in the petitioner rather than the defendant or was
       superior to any right, title, or interest of the defendant at the time of the
       commission of the acts which gave rise to the forfeiture of the property under
       this section.

21 U.S.C. § 853(n)(6)(A). Put more simply, under § 853(n)(6)(A), the petitioner must prove

that when the criminal acts were committed, “1) [it] was the one that had an interest in the

property, not the defendant; or 2) [its] interest was superior to the defendant’s interest.”

United States v. Tovar, CRIMINAL NO. 5:15-13-KKC, 2019 WL 3801841, at *1 (E.D. Ky.

Aug. 13, 2019).

       As a result of Defendant pleading guilty to conspiracy to distribute cocaine, the

airplane was forfeited to the United States pursuant to § 853. (DE 654.) Petitioners asserted

their legal interest in the airplane by filing their petition to adjudicate the validity of their

alleged interest in the airplane. (DE 674.) Since the Court already allowed parties to conduct

discovery, Petitioners’ motion for summary judgment under Rule 56 is proper. However, as

the Court will explain, there are genuine disputes as to several material facts bearing on

whether Petitioners had an interest in the property instead of Defendant or whether their

interest was superior to that of Defendant. Accordingly, the Court denies Petitioners’ motion

for summary judgment.

B.     Whether Petitioners Have Standing

       In contesting a governmental forfeiture action, the petitioner must establish both

Article III standing and statutory standing. United States v. $515,060.42 in U.S. Currency,

152 F.3d 491, 497 (6th Cir. 1998) (civil forfeiture); United States v. Howard, Case No.

1:12cr95-4, 2017 WL 2955758, at *2 (S.D. Ohio July 11, 2017) (criminal forfeiture); United

States v. Fabian, No. 1:11-CR-157, 2013 WL 150361, at *3 (W.D. Mich. Jan. 14, 2013)

(criminal forfeiture), aff’d, 764 F.3d 636 (6th Cir. 2014).



                                                 5
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 6 of 12 - Page ID#: 16148




       To have Article III standing, the petitioner “must make at least a prima facie showing

of a ‘vested’ or a ‘superior’ interest.” United States v. Campos, 859 F.2d 1233, 1239 (6th Cir.

1988). This means that the petitioner “must claim a facially colorable interest in the seized

property.” United States v. Salti, 579 F.3d 656, 667 (6th Cir. 2009) (citation and quotation

marks omitted). Relatedly, when determining whether the petitioner has such a facially

colorable property interest, “courts look to the law of the jurisdiction that created the property

right.” United States v. Hall, 877 F.3d 676, 681 (6th Cir. 2017) (citation and quotation marks

omitted).   The applicable state law will therefore govern “the nature and extent” of a

petitioner’s interest in the forfeited property. United States v. Huntington Nat’l Bank, 682

F.3d 429, 437 (6th Cir. 2012).

       However, “[b]are legal title, in the absence of assertions of dominion, control or some

other indicia of ownership of or interest in the seized property, is insufficient to confer

standing to challenge a forfeiture.” $515,060.42, 152 F.3d at 498 n.6. This is because

“[c]ourts look behind the formal title to determine whether the record title owner is a

‘strawman’ set up to conceal the financial affairs of illegal dealings of someone else.” Tovar,

2019 WL 3801841, at *2 (quoting United States v. Carrell, 252 F.3d 1193, 1204 (11th Cir.

2001)). “The rationale for the rule that bare legal title may be insufficient [for standing] is

based on a candid determination that things are often not what they appear to be, especially

in the world of drug trafficking.” Id. (citation and quotation marks omitted). Accordingly,

the court must also determine whether the petitioner “purchased the property with the

proceeds of the criminal activity that gave rise to the forfeiture.” Id.

       To establish statutory standing, “any person, other than the defendant,” must assert

a “legal interest” in the forfeited property within 30 days of the forfeiture notice by petitioning

the court for a hearing to adjudicate that interest. § 853(n)(2); see also Howard, 2017 WL




                                                6
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 7 of 12 - Page ID#: 16149




2955758, at *2. A company is not a person “other than defendant” where the identities of the

company and defendant are indistinguishable. See United States v. Parenteau, 647 F. App’x

593, 595-96 (6th Cir. 2016). This may occur when the evidence fails to establish that the

company exists as a separate legal entity from the defendant, the defendant exercises total

control over the company, or the corporate veil between the company and defendant is

otherwise pierced. Id.; United States v. Silva, CASE NO. 15-20727-CR-GAYLES/OTAZO-

REYES, 2018 WL 5847348, at *1 (S.D. Fla. Nov. 8, 2018).

       1.      Juliet’s Standing

       Juliet asserts Article III standing in the airplane as the airplane’s registered owner.

(DE 752-4 at 736.)     But which state’s law applies to the instant case—and therefore,

determines the nature and extent of Juliet’s interest in the airplane—is unclear. Juliet, the

airplane’s registered owner, is a Delaware LLC (DE 752-6 at 1), and Marconet, the airplane’s

lienholder, is a citizen of California (id.). In cases arising under federal question jurisdiction

like the one here, the Court applies federal choice-of-law principles. United States v. One

Silicon Valley Bank Acct., 3300355711, In the Amount of One Hundred Thirteen Thousand

Nine Hundred Fifty-Two & 62/100 Dollars ($113,952.62), 549 F. Supp. 2d 940, 954 (W.D.

Mich. 2008). “In the absence of any established body of federal choice-of-law rules, the Court’s

inquiry begins with the Restatement (Second) of Conflicts of Law.”              Id.   Under the

Restatement (Second) of Conflicts of Law, property interests “are determined . . . by the ‘local

law’ of the state which . . . has the most significant relationship to the thing and the parties




                                                7
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 8 of 12 - Page ID#: 16150




under the principles stated in § 6.”1 Restatement (Second) of Conflict of Laws § 222 (Am. L.

Inst. 1971).

          Neither Juliet nor the Government engaged in any choice-of-law analysis. Juliet

directly applied Delaware law, (see, e.g., DE 752-1 at 16, 20), and the Government did not

apply any state law, (see 753 at 2-4). The Court declines to define the contours of Juliet’s or

Defendant’s property interest in the airplane without argument from parties regarding which

state’s law governs that interest for purposes of evaluating standing. Therefore, the Court

will not determine whether Juliet has established Article III standing at the summary

judgment stage.

          Alternatively, because legal title is not enough to confer standing, Juliet must also

demonstrate other indicia of ownership over the airplane. This is especially the case here,

where Juliet was created by Defendant and others. In its motion, Juliet did not submit

additional evidence of its ownership in the airplane beyond conclusory claims. Nor did the

Government dispute this lack of evidence. Juliet failed to submit evidence to show that it

was not set up to conceal Defendant’s criminal activity, thereby protecting the airplane from



1   § 6 of the Restatement (Second) states:

          (1)     A court, subject to constitutional restrictions, will follow a statutory directive
                  of its own state on choice of law.

          (2)     When there is no such directive, the factors relevant to the choice of the
                  applicable rule of law include

                  (a)     the needs of the interstate and international systems,
                  (b)     the relevant policies of the forum,
                  (c)     the relevant policies of other interested states and the relative
                          interests of those states in the determination of the particular issue,
                  (d)     the protection of justified expectations,
                  (e)     the basic policies underlying the particular field of law,
                  (f)     certainty, predictability and uniformity of result, and
                  (g)     ease in the determination and application of the law to be applied.

Restatement (Second) of Conflict of Laws § 6 (Am. L. Inst. 1971).



                                                      8
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 9 of 12 - Page ID#: 16151




seizure if the airplane was involved in criminal activity. The Government also did not dispute

this lack of evidence.2 At this stage, the evidence that Juliet has presented is insufficient to

establish Article III standing, and thus, the Court will not grant summary judgment for

Juliet.

          As to statutory standing, Juliet must show that it is a person “other than” Defendant.

While Juliet’s identity appears distinguishable from Defendant’s because it exists as a

separate legal entity with two other members (DE 752-6 at 2), the parties did not address the

scope of Defendant’s control over Juliet or if the Court should pierce the corporate veil

between Juliet and Defendant. Thus, at this point, the determination of whether Juliet has

demonstrated statutory standing is not an appropriate inquiry for the Court to address on a

summary judgment motion.

          2.     Marconet’s Standing

          Marconet asserts Article III standing in the airplane as a lienholder. Marconet and

the Government likewise did not engage in any choice-of-law analysis as it pertains to

Marconet’s or Defendant’s interest in the airplane. Again, the Court declines to determine

whether Marconet has established Article III standing at the summary judgment stage

without this analysis. Because the Court will not reach the issue of Marconet’s Article III

standing, it will not address whether Marconet has established statutory standing at this

juncture.




2The majority of the Government’s response to Petitioners’ summary judgment motion focuses on the
argument that Petitioners had knowledge of the illegal activity occurring on the airplane. (DE 753 at
2-4.) But under § 853(n)(6)(A), Petitioners’ knowledge of Defendant’s crime is largely irrelevant unless
the evidence shows that Juliet was created as a tool to conceal Defendant’s crime. See Tovar, 2019
WL 3801841, at *2. The Government has yet to articulate this connection.



                                                   9
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 10 of 12 - Page ID#: 16152




 C.     When the Government’s Interest Vested in the Airplane

        For the purposes of § 853(n)(6)(A), the interest in the forfeited property “vests in the

 United States upon the commission of the act giving rise to forfeiture[.]” § 853(c). Under this

 so-called “relation-back clause,” “[a]fter the commission of the criminal acts, title to the

 forfeitable property . . . actually belongs to the government.” Huntington, 682 F.3d at 433

 (citation and quotation marks omitted). Thus, “the government steps into the shoes of the

 defendant acquiring only the rights of the defendant at the time of the criminal acts,

 and nothing more.” Id. (emphasis added) (citation and quotation marks omitted). If the

 forfeited property was purchased with criminally derived proceeds, the title vests in the

 United States at the time of purchase, as proceeds of the crime cannot precede the crime.

 United States v. Warshak, No. 09-3321, 2011 WL 2450991, at *2 (6th Cir. March 30, 2011)

 (per curiam).    In conspiracy cases, the petitioner must at least demonstrate that the

 defendant’s role in the conspiracy began after the petitioner’s interest vested in the property,

 even if the conspiracy itself pre-dates the vesting of that interest. See United States v. Brooks,

 112 F. Supp. 2d 1035, 1040 (D. Haw. 2000).3

        Here, the relation-back clause presents a few disputes of material fact that are left

 unresolved in the parties’ briefs. Accordingly, the Court cannot grant summary judgment for

 Petitioners.




 3 See also United States v. Lucas, 986 F.3d 224, 228-29 (3d Cir. 2021) (invalidating forfeiture order
 where the petitioner-LLC acquired the subject property five years before the defendant’s crime, and
 the defendant later acquired the LLC); United States v. Alquzah, 91 F. Supp. 3d 818, 822, 831
 (W.D.N.C. 2015) (finding that the petitioner had a vested interest in the forfeited joint bank account
 because it was opened after the charged conspiracy began but before the defendant became involved
 in that conspiracy). But see United States v. Monea, Case No. 5:07CR30, 2009 WL 10696862, at *2
 (N.D. Ohio May 11, 2009) (concluding that the Government’s interest vested in the forfeited property
 on the date that the conspiracy began, although the property itself was not used as part of the
 conspiracy until after that date).


                                                  10
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 11 of 12 - Page ID#: 16153




        For one, the Court has not yet determined the nature and extent of Defendant’s

 interest in the airplane because of the lack of meaningful choice-of-law analysis in the parties’

 briefs. The magnitude of Defendant’s interest determines what interest the Government

 acquired.

        Next, Petitioners have not submitted sufficient evidence for the Court to find that the

 airplane was not purchased with criminally derived proceeds. If the airplane represented

 proceeds of the conspiracy, the Government’s title vested in the airplane at the time of

 purchase, and Petitioners may not have a valid legal interest in the airplane. Although

 Marconet primarily arranged the financing for the purchase (DE 752-6 at 3), Defendant also

 contributed funding to the LLC, as Petitioners admit (DE 752-1 at 8).            Moreover, the

 Superseding Indictment alleged that the airplane constituted proceeds obtained from the

 conspiracy (DE 78 at 4), and Defendant admitted in his plea agreement that the Government

 could prove the required nexus for forfeiture (DE 462 ¶ 9).         However, the preliminary

 judgment of forfeiture itself did not specify whether the airplane constituted proceeds of the

 conspiracy. (See DE 654.) Because this factual issue remains, granting summary judgment

 for Petitioners is inappropriate.

        Finally, whether the airplane represents proceeds of the conspiracy also depends on

 when Defendant joined the conspiracy, which the parties did not extensively discuss.

 Defendant pleaded guilty to Count I of the Superseding Indictment, which specified that the

 conspiracy to distribute cocaine existed from approximately March 2014 to April 2017. (DE

 78 at 1.) But in his plea agreement, Defendant admitted to piloting flights for his co-

 conspirators between July 5, 2016, and March 15, 2017. (DE 462 ¶ 3.) Thus, yet another

 factual dispute exists.




                                                11
Case: 5:17-cr-00118-KKC Doc #: 756 Filed: 09/10/21 Page: 12 of 12 - Page ID#: 16154




        Because there a number of genuine disputes of material fact related to when the

 Government’s interest vested in the forfeited airplane, the Court also denies Petitioners’

 motion for summary judgment on this ground.

 D.     Whether Petitioners’ Are Entitled to Attorney’s Fees under the EAJA

        Because whether Petitioners are entitled to attorney’s fees under the EAJA depends

 on whether they are successful in adjudicating their legal interest in the airplane, the Court

 declines to answer this question unless and until Petitioners prevail in their underlying

 petition.

 III.   Conclusion

        The Court hereby orders as follows:

        1.     Petitioners Juliet Bravo, LLC and Jeffrey Marconet’s joint motion for summary

               judgment (DE 752) is DENIED;

        2.     This matter will be SET for an ancillary proceeding pursuant to Federal Rule

               of Criminal Procedure 32.2(c). During the ancillary proceeding, parties should

               be prepared to address the pending issues discussed in this opinion; and

        3.     This matter is SET for a telephonic scheduling conference to discuss potential

               dates for the ancillary proceeding on October 12, 2021 at 11:30 a.m. The

               parties shall call 888-684-8852, use access code 6823688, and dial in a few

               minutes before the conference is scheduled to begin.

        Dated September 10, 2021




                                              12
